COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Kelly Clark, Alan Swindoll, Courtney Swindoll and ALS Associates,
                          Inc. v. Hastings Equity Partners, LLC, Axios Industrial Group, LLP
                          and A & L Ultimate Holdings, LLC

Appellate case number:    01-20-00749-CV

Trial court case number: 2020-57652

Trial court:              164th District Court of Harris County, Texas

        Appellants, Kelly Clark, Alan Swindoll, Courtney Swindoll, and ALS Associates, Inc.,
have filed a Motion to Increase Temporary Injunction Bond and for Immediate Temporary
Relief. They have also filed a Motion to Stay Contempt Proceedings. The motion to stay the
temporary injunction as modified is denied. The motion to stay the contempt proceedings in the
trial court is granted. The contempt proceedings in the trial court are stayed pending disposition
of appellants’ motion to increase temporary injunction bond.

       It is so ORDERED.

Judge’s signature: __________/s/ Russell Lloyd_______________
                              Acting individually


Date: November 24, 2020